Citation Nr: 0405109	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran has unverified service from February 1985 to 
March 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
and assigned a 50 percent evaluation for PTSD.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
symptoms which include mild depression, social isolation, 
nightmares and sleep disturbance. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.126-4.132, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 50 percent 
for her service-connected PTSD.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of the issue on appeal.  

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  First, there does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all VA and private medical records 
identified by the veteran and her representative.  In 
addition, the veteran was afforded a VA psychiatric 
examination in January 2003, which appears adequate for 
rating purposes.  Thus, there is no further duty to assist 
the veteran in developing her claim. 

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate her claim.  The Board observes that 
the discussions in the letter issued by the RO in April 2003, 
the subsequent rating decision of April 2003, and the 
statement of the case issued in May 2003 have informed the 
veteran of the information and evidence necessary prove her 
claim.  The Board finds that the April 2003 letter notified 
the veteran of the evidence, if any, she was expected to 
obtain and which evidence, if any, VA would obtain.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  This letter 
was also issued prior to initial adjudication by the RO.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004)

Based on the foregoing, disposition of the veteran's claim at 
the present time is appropriate, as there is no prejudice to 
the veteran in proceeding to consider her claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

II.  Discussion

The record shows that the veteran suffers from PTSD as a 
result of a sexual assault that occurred while on active 
duty.  In April 2003, the RO granted service connection and 
assigned a 50 percent evaluation for PTSD, effective February 
2, 2003.  This appeal ensued after the veteran disagreed with 
the initial 50 percent evaluation.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (when a claim arises from a claimant's 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging", with equal consideration for 
the entire body of evidence).

A.  Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

B.  Factual Background

VA outpatient treatment records show that the veteran was 
treated for various physical and psychological problems in 
2002 and 2003.  A July 2002 report noted that the veteran 
suffered from minor depression.  When seen in August 2002, 
the veteran said she felt "down and out."  Objectively, her 
memory was within normal limits and she appeared oriented in 
all spheres.  Counseling was recommended.  Later that month, 
it was noted that the veteran's appearance, behavior, mood, 
affect, and cognitive abilities were all within normal 
limits.  A September 2002 report noted the veteran's 
complaints of flashbacks since the 9/11 attack, although a 
mental status examination was within normal limits.  The 
diagnosis was adjustment reaction.  A January 2003 report 
noted that the veteran no longer experienced nightmares or 
sleep disturbance.  Her obsessive behavior involving 
overeating was discussed.  The diagnosis was PTSD, and a 
Global Assessment of Functioning (GAF) score of 55 was 
assigned. 

The veteran underwent an extensive psychological evaluation 
by M.C., Ph.D., in December 2002.  During the interview, the 
veteran reported that she lived with her husband and three 
children and worked cleaning pots and pans at a VA medical 
center.  She stated that her symptoms included nightmares, 
trouble sleeping, flashbacks, fear of crowds, and poor temper 
control at home and at work.  She indicated that she had 
recently started counseling and was prescribed psychotropic 
medication.  Her husband described her as an excellent wife, 
but said she was unable to do much, especially after coming 
home from work.  The veteran said she did not do anything 
outside of the home to have "a good time" and that she was 
at least marginally busy with raising her three children and 
attempting to be a good wife.  The psychologist indicated 
that the veteran appeared to go through life with a 
concretely moderately-severe restriction in her lifestyle and 
that it was obvious she was between severe and profound 
levels in her ability to follow a daily routine or attend to 
personal habits.  

A mental status examination revealed that the veteran was 
operating adequately and oriented in all three spheres.  Her 
flow of conversation and thought were appropriate with 
respect to tone, pressure, and rate, although at times her 
voice became too low in volume.  Her associations were 
logical.  Her stream of mental activity revealed a penchant 
toward circumstantial speech, but she was nontangential and 
addressed issues with appropriate style for affectual 
response.  The psychologist concluded that her verbal 
exposition revealed nothing to raise suspicion about her 
abnormal behavior and dysfunctional attitudes and moods.  
However, her affect and mood were decidedly depressed, 
dysphoric and almost despondent.  She displayed mixed anxiety 
when discussing how she was treated in service when she 
reported the sexual assault.  Her mental content revealed no 
particular preoccupation, except for the sexual assault and 
the treatment she received after reporting the incident.  She 
was also noncompulsive and nondelusional with no paranoia.  
The psychologist explained, however, that her ability to cope 
with stress was extremely poor, suggestive of a mild 
personality disorder.  Her response to cognitive-type 
questioning was variable, as her general information level 
was somewhat below fair but did not reflect mental 
retardation.  Social comprehension was fair, abstract ability 
was poor, calculation skills were poor, and recall was below 
fair.  The psychologist commented that she was quite 
sensitive and that she was more or less a reclusive 
individual where her community was concerned, but that she 
was totally devoted to her family.  He also stated that her 
mentation was within normal limits, but seriously doubted 
whether she was the type of person who would attempt to 
recover by finding close relationships. 

The psychologist diagnosed the veteran as having PTSD, 
chronic, and dysthymic disorder.  He also assigned a Global 
Assessment of Functioning (GAF) score of 43.  He then stated 
that the veteran was an individual who either could not work 
or could only work at a menial job.  He explained that the 
veteran was working somewhat beneath her ability and that 
there was little else she could do because of her difficulty 
with concentration, memory, problems in governing her own 
emotions, especially while under stress, and her difficulty 
relating to others.  The psychologist concluded that the 
veteran's ability to compete in usual gainful employment was 
extremely questionable and that he did not know how long she 
would be able to keep her current job washing pots and pans 
if she continued to behave as she did in his office.  He 
added that he could not imagine her reaching any point of 
seniority in her current position. 

The veteran also underwent a VA psychiatric examination in 
January 2003.  At that time, the veteran told the examiner 
that she had felt depressed for the past fifteen years and 
that she finally sought medical treatment in September 2001.  
She reported increased symptoms in the last few months and 
had been recalling more details about the inservice sexual 
assault.  However, she said that she was doing "a lot better 
now" since her medication recently had been increased.  She 
said her current symptoms included sleeplessness, lethargy, 
poor concentration and memory, and feelings of hopelessness.  
She specifically denied homicidal ideation, racing thoughts, 
and delusional thinking.  Upon mental status examination, the 
veteran was alert and oriented in all three spheres.  She was 
cooperative, maintained good eye contact, and had good 
hygiene and grooming.  She displayed no psychomotor 
abnormalities, rigidity or tremors.  Her affect was of normal 
range and intensity.  Her mood was depressed, although she 
had stated that it had improved considerably.  Her speech was 
fluent and spontaneous.  She displayed no formal thought 
disorder or psychosis, and there was no evidence of any 
circumstantiality or tangeniality.   The veteran reported 
problems with short-term memory but no problem with long-term 
memory. Cognitive testing revealed no deficits.  The examiner 
concluded with diagnoses of PTSD secondary to military sexual 
trauma; major depressive disorder, recurrent; and panic 
disorder with agoraphobia, in partial remission.




C.  Analysis

The Board finds that an evaluation higher than 50 percent for 
the veteran's PTSD is not warranted at any time since the 
initial grant of service connection.  As an initial matter, 
the Board notes that the veteran's has Axis I diagnoses other 
than PTSD, namely major depressive disorder, dysthymic 
disorder, and panic disorder with agoraphobia.  However, 
since no medical professional has separated the effects of 
these nonservice-connected disorders from the service-
connected PTSD, the Board must attribute all of the veteran's 
symptoms to her service-connected PTSD.  See Mittleider, 
supra. 

The veteran reported that her primary symptoms involved 
nightmares, trouble sleeping, depression, flashbacks, fear of 
crowds, and poor temper control at work and at home.  
Nevertheless, the clinical evidence reveals that the veteran 
does not exhibit most of the symptoms described in the 
criteria for a 70 percent evaluation.  For example, there is 
no evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting her ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; or 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting).  

In this regard, although the veteran reported poor temper 
control at work and at home, she offered no specific examples 
involving impaired impulse control.  Moreover, mental status 
examinations have consistently shown the veteran to be fully 
oriented, with no significant cognitive impairment.  The 
Board has considered the December 2002 psychological report, 
which is the most compelling evidence in support of her 
claim.  This report noted that the veteran had an extremely 
poor ability to cope with stress.  The psychologist also 
determined that the veteran's ability to compete in usual 
gainful employment was extremely questionable and that it was 
unclear how long she would last at her current job.  However, 
the Board emphasizes that the veteran has maintained gainful 
employment during the pendency of her claim, and that the 
psychologist's statements concerning the veteran's future 
employability are accorded little probative weight.  
Furthermore, although the psychologist described the veteran 
as a reclusive individual, she has maintained a strong 
relationship with her husband, who described her as an 
excellent wife, and her three children.  Thus, the veteran 
does not appear to be unable to establish and maintain 
effective relationships as a result of her PTSD, but, rather, 
has difficulty in doing so.  

The January 2003 VA examination report also noted that the 
veteran was doing "a lot better now" after an adjustment in 
her medication.  Although the veteran's mood was still 
depressed, she explained that it had improved considerably.  
A mental status examination also revealed no significant 
findings, other than depression and some short-term memory 
loss. 

The Board also notes that the veteran has been assigned GAF 
scores ranging from 43 to 55.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  A score of 55   Based on 
the foregoing, however, the Board does not find that the 
veteran's PTSD is manifested by severe symptoms.  As noted, 
findings analogous to those required for a higher rating have 
not been shown on mental status examinations, the veteran has 
maintained full-time employment since filing her claim in 
February 2003, and she has maintained a close relationship 
with her husband and three children.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's PTSD since the initial grant of service 
connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990), and the appeal is denied.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the Board is not persuaded that the evidence 
shows that the veteran's PTSD has caused marked interference 
with employment.  The veteran has maintained gainful 
employment since filing her claim in February 2003.  Although 
a psychologist has indicated that the veteran is impaired in 
her ability to work because she can only perform menial jobs, 
such impairment has already been contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board thus finds that the veteran's service-
connected PTSD does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



